Bockes, J.
(dissenting):
I am unable to concur in the conclusions of my brothers Learned and Boardman. I think the obliterations were made by the testator animo revocandi, and that he might thus revoke the two clauses by obliteration, as wa.s done in this case. The statute seems to contemplate a revocation of a part or portion of a will in this manner. It declares that no will, u nor amy part thereof,” shall be revoked or altered otherwise, etc., unless “ burnt, torn, canceled, obliterated or destroyed with intent, etc,” implying very manifestly that a part may be revoked by obliteration. To hold otherwise leaves the words “ nor any part thereof ” entirely meaningless. Such a construction of the statute should not be permitted save from necessity. I prefer to go with the cases which hold that a single independent clause *540of a will may be revoked by obliteration when coupled with no intent otherwise to alter the instrument.
Present — Learned, P. J., Bookes and Boardman, JJ.
Order affirmed, with costs against the appellant personally.